Citation Nr: 1503574	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1977 to May 1981, and from April 1982 to July 1984.

The Veteran's DD Form 214 from the first period of active service (April 25, 1977 to May 22, 1981) notes an honorable discharge.  In a final unappealed October 2010 administration decision, the Department of Veterans Affairs (VA) Regional Office (RO) determined that the character of the Veteran's service from April 2, 1982 to July 18, 1984 (the second period of active service) was dishonorable for VA purposes and a bar to all VA benefits based on that period of service.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the VA RO in Portland, Oregon, which, in pertinent part, denied service connection for left knee and neck disorders.  The claim for service connection was originally filed in August 2010.

In November 2014, the Veteran testified at a Board videoconference hearing at the local RO in Portland, Oregon, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left knee chronic synovitis and symptomatic patellar chondromalacia (a form of arthritis).

2.  Symptoms of the currently diagnosed left knee disabilities, including chondromalacia (a form of arthritis), have been continuous since service. 

3.  The Veteran has currently diagnosed cervical spine stenosis, spondylosis, degenerative neuroforaminal narrowing, and disc osteophyte complexes status post decompressed fusion at C4-5 and C5-6.

4.  A neck injury or disease was not sustained in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left knee chronic synovitis and symptomatic patellar chondromalacia (arthritis) have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for cervical spine stenosis, spondylosis, degenerative neuroforaminal narrowing, and disc osteophyte complexes status post decompressed fusion at C4-5 and C5-6 have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

Initially, with regard to the claim for service connection for a left knee disorder, this decision constitutes a full grant of the benefits sought on appeal with regard to this claim; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to this issue.

In this case, with regard to the claim for service connection for a neck disorder, notice was provided to the Veteran in October 2010, prior to the initial adjudication of the claim in March 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the Board hearing transcript, and lay statements.

In the November 2012 substantive appeal (on a VA Form 9), the Veteran contended that VA produced some, but not all, of his service treatment records.  The Veteran contended that the service treatment records from the time he was stationed on the USS Ranger from 1977 to 1981 were missing.  The Board finds that the service treatment records are complete in relevant part.  Review of the service treatment records reveals that treatment records dated during the Veteran's service aboard the USS Ranger have been associated with the claims file.  The Veteran has also not alleged which service treatment records are missing.  Further, at the November 2014 Board hearing, the Veteran specifically denied receiving in-service treatment for a neck injury following a May 1980 in-service fall - rather the Veteran testified that only the right knee injury was treated at the time of the May 1980 accident.  See also February 2012 notice of disagreement.  The Board finds that the Veteran's contention that the service treatment records from his period of active service aboard the USS Ranger are missing is not supported by the other evidence of record and the service treatment records associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

No medical opinion has been obtained with regard for the claim for service connection for a neck disorder; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran has been diagnosed with cervical spine stenosis, spondylosis, degenerative neuroforaminal narrowing, and disc osteophyte complexes status post decompressed fusion at C4-5 and C5-6.  The available service treatment records are absent of any complaints, findings, or treatment for problems involving the neck, that is, the evidence shows no in-service injury or disease of the neck.  Further, as discussed in detail below, the Board finds that the Veteran's post-service statements describing an in-service neck injury, while competent, are nevertheless not credible.  Additionally, the post-service medical evidence shows that symptomatology related to a neck disability manifested many years after service separation.

Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the current neck disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is sufficient medical evidence in this case to make a decision with regard to the issue of the claimed neck disorder on appeal.  The treatment records and service treatment records associated with the claims file provide a complete picture of any treatment for neck problems, which have been diagnosed as cervical spine stenosis, spondylosis, degenerative neuroforaminal narrowing, and disc osteophyte complexes status post decompressed fusion at C4-5 and C5-6.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.

The Veteran testified at a hearing before the Board in November 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and asked the Veteran to describe any in-service neck injuries or symptoms.  

As the Veteran presented evidence of symptoms of the current neck disorder, testimony as to the onset of the reported symptoms, and there is no additional medical evidence reflecting on the etiology of the claim neck disability, there is no overlooked or missing or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with left knee chronic synovitis and symptomatic patellar chondromalacia.  See February 2011 VA examination report.  Chondromalacia is considered an early manifestation of degenerative joint disease (which is also arthritis).  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3rd ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability").  Degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  Resolving reasonable doubt in the Veteran's favor, and thereby considering left knee chondromalacia a form of degenerative joint disease, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has also been diagnosed with cervical spine stenosis, spondylosis, degenerative neuroforaminal narrowing, and disc osteophyte complexes status post decompressed fusion at C4-5 and C5-6, none of which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply to the claim for service connection for a neck disability.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Left Knee Disabilities 

The Veteran filed the claim for service connection for a left knee disability in August 2010.  The Veteran essentially contends that he experienced in-service symptoms of left knee pain that have continued since service separation.  See November 2014 Board hearing transcript.  In a February 2012 notice of disagreement, the Veteran contended that the left knee was injured walking into "knee knockers" and walking on steel decks during service aboard the USS Ranger.  See also November 2014 Board hearing transcript.  The Veteran reported left knee pain during service.  In the November 2012 substantive appeal (on a VA Form 9), the Veteran contended that he complained of left knee injuries multiple times during service.  

First, the evidence of record demonstrates that the Veteran has currently diagnosed left knee chronic synovitis and symptomatic patellar chondromalacia (arthritis).  See February 2011 VA examination report.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service symptoms associated with a left knee disorder.  At the February 2011 VA examination, the Veteran reported that he started having left knee pain during service that was caused by various strenuous military activities.  See also February 2012 notice of disagreement, November 2014 Board hearing transcript (the Veteran described left knee pain caused by walking into "knee knockers" and on steel decks).  Left knee pain is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds the Veteran's account of left knee pain to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Based on the above, the Board finds that the Veteran has credibly reported left knee symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's left knee disabilities have been continuous since service.  Although the Veteran was not specifically diagnosed with a left knee disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service symptoms of left knee pain and the Veteran has reported continued left knee pain since service separation.  See February 2012 notice of disagreement, November 2014 Board hearing transcript.

Throughout the course of this appeal, the Veteran has consistently contended that symptoms of a left knee disorder began during service and continued to worsen since service separation.  The Board finds that the Veteran has provided credible statements and testimony as well as accurate lay histories provided to medical personnel that his symptoms of left knee pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  The finding of continuous symptoms since service is also supported by the other evidence of record, specifically, the February 2011 VA examination report.  The VA examiner opined that it is more likely than not that the present symptoms of left knee pain are a continuation of the in-service left knee symptoms during the first (honorable) period of active service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).    

The Board finds that the Veteran's reports of left knee symptomatology since service separation, in the context of the demonstrated in-service left knee symptoms and current diagnoses, are sufficient to place in equipoise the question of whether the current left knee disabilities were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's left knee disorder continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service left knee symptoms, presumptive service connection for left knee chronic synovitis and symptomatic patellar chondromalacia (arthritis) is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.    

Service Connection for a Neck Disability

The Veteran filed a claim for service connection for a neck disability in August 2010.  The Veteran essentially contends that he injured his neck during service, which caused the current neck disability.  In a February 2012 notice of disagreement, the Veteran contended that he injured his neck in the same incident that he injured the service-connected right knee during service, but that only the knee was treated because it was the more severe injury.  The Veteran contended that the symptoms of neck pain had worsened over the years since the in-service injury.  At the November 2014 Board hearing, the Veteran testified that he injured his right knee, head, and neck when he fell over a concrete bench during service.  The Veteran testified that he had symptoms of neck pain that continued from this reported in-service injury to present. 

The evidence of record demonstrates that the Veteran has current diagnosed cervical spine stenosis status post decompressed fusion at C4-5 and C5-6.  See July 2009 and December 2011 private treatment records.  A July 2010 private treatment record notes cervical spondylosis, degenerative neuroforaminal narrowing, and disc osteophyte complexes.

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease related to the neck.  In the February 2012 notice of disagreement, the Veteran contended that he injured his neck in the same incident that he injured the service-connected right knee disability during service, but that only the knee was treated because it was the more severe injury.  At the November 2014 Board hearing, the Veteran testified that he injured his neck and right knee when he fell over a concrete bench during service.  See also February 2012 notice of disagreement.  In the November 2012 substantive appeal (on a VA Form 9), the Veteran contended that he complained of neck injuries multiple times during service.  

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a neck disorder, or otherwise reflect a reported history or findings of neck injuries.  The April 1981 service separation physical report notes that the Veteran's head, face, neck, scalp, and spine were clinically normal and the Veteran did not report a history of neck or back pain.  A March 1982 enlistment physical report (for the period of other than honorable service) notes that the Veteran's head, face, neck, scalp, and spine were clinically normal.  On an associated report of medical history, the Veteran denied recurrent back pain.  A July 1984 service separation physical report (for the period of other than honorable service) notes that the Veteran's head, face, neck, scalp, and spine were again clinically normal and the Veteran did not report a history of neck or back pain.  The Board finds that the Veteran's in-service history of symptoms (i.e., denying neck pain at the April 1981, March 1982, and July 1984 physical examinations) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).      

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.  

In this case, the weight of the evidence is against a finding that the Veteran engaged in combat, and the Veteran has not asserted that he suffered a neck injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat during service.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  As discussed in detail above, while the Veteran claimed that service treatment records from his service aboard the USS Ranger are missing, the Board finds that this contention is contradicted by the other evidence of record.  Review of the service treatment records reflects that records from the USS Ranger, including treatment for the May 1980 right knee injury (the same time the Veteran contended he experienced a neck injury), have been associated with the claims file.  Further, the Board finds that the alleged neck injury ordinarily would have been recorded had it occurred.  The service treatment records do not indicate that the Veteran reported symptoms of neck pain, despite seeking treatment for a right knee injury, at the time of the same incident during which the Veteran contended he also injured his neck.  

Further, the Board finds that the Veteran's more recent accounts of a neck injury during service, while competent, are not credible.  Post-service records show different reported histories of the onset of neck pain at different times.  At the April 1981, March 1982, and July 1984 service physicals, the Veteran did not report symptoms of recurrent back pain.  A January 2010 private treatment record notes that the Veteran had cervicalgia with radiation to the upper extremities and initially injured his back and neck when he was run over by a forklift (at the November 2014 Board hearing, the Veteran testified that he was run over by a forklift in 1989 - after service separation).  The Board finds this history, given for treatment purposes, to be more probative than the more recent statements made many years after service separation and after the Veteran filed the claim for service connection.   

Statements made during treatment (and before the service connection claim was filed in August 2010) report post-service onset of neck pain, whereas statements made after the claim for service connection for a neck disorder was filed reflect in-service onset of neck symptomatology.  The Board finds that the Veteran's in-service history of symptoms (i.e., repeatedly denying problems with the neck) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481; see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); Caluza v. Brown,  7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The contemporaneous service treatment records do not reflect complaints, diagnoses, or treatment of a neck disorder, including symptoms of neck pain, during service.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's cervical spine stenosis, spondylosis, degenerative neuroforaminal narrowing, and disc osteophyte complexes status post decompressed fusion at C4-5 and C5-6 were not incurred in active service.  The Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the neck.  As the element of in-service incurrence is not demonstrated, the claim for service connection for a 

neck disorder must be denied on a direct basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  

ORDER

Service connection for left knee chronic synovitis and symptomatic patellar chondromalacia (arthritis) is granted.

Service connection for a neck disability, to include cervical spine stenosis, spondylosis, degenerative neuroforaminal narrowing, and disc osteophyte complexes status post decompressed fusion at C4-5 and C5-6, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


